


110 HR 1225 IH: To amend the Foreign Assistance Act of 1961 to improve

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1225
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Ms. McCollum of
			 Minnesota (for herself, Mr.
			 Ramstad, Mr. Payne,
			 Mr. Shays, and
			 Mr. Oberstar) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to improve
		  voluntary family planning programs in developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Focus on
			 Family Health Worldwide Act of 2007.
		2.FindingsCongress finds the following:
			(1)Since 1965, the people and Government of
			 the United States have supported international voluntary family planning
			 programs, increasing the use of modern contraceptives in the developing world
			 from fewer than 10 percent of couples in 1965 to more than 40 percent of
			 couples today.
			(2)United States funding for international
			 family planning is today providing services to 20 million couples in the
			 world’s poorest countries, contributing to family well-being by improving
			 maternal health, reducing maternal and infant deaths, preventing abortions, and
			 improving the lives of millions of families.
			(3)The United States spends on average three
			 cents per American per week for international family planning programs.
			(4)In the developing world, the use of modern
			 contraceptives reduces unintended pregnancies and the probability that a woman
			 will have an abortion by 85 percent.
			(5)President George W. Bush has stated that
			 one of the best ways to prevent abortion is by providing quality voluntary
			 family planning programs.
			(6)In developing countries at least 120
			 million married couples who would like to postpone their next pregnancy, or
			 have no more children, do not have access to or are not using modern
			 contraception.
			(7)In sub-Saharan Africa, 46 percent of women
			 who desire to delay or end childbearing remain without access to voluntary
			 family planning and at risk of unintended pregnancy.
			(8)Each year more than 525,000 women die from
			 causes related to pregnancy and childbirth with 99 percent of these deaths
			 occurring in developing countries. An additional eight million women each year
			 suffer serious health complications from pregnancy and childbirth.
			(9)A lack of birth spacing resulting in birth
			 intervals of 9 to 14 months increases the risk of maternal death by 250
			 percent.
			(10)Birth spacing of at least 36 months is
			 associated with the lowest mortality risk for infants and children under five
			 years of age.
			(11)Approximately 10.8 million children under
			 the age of five die each year, more than 30,000 every day, frequently from low
			 birth-weight or from causes related to complications in the mother’s
			 pregnancy.
			(12)Providing access to modern contraception in
			 less developed countries could prevent 1.4 million infant deaths and 142,000
			 maternal deaths annually.
			(13)Linking family planning programs with
			 HIV/AIDS prevention, care, and treatment programs helps to meet the multiple
			 health needs of couples while effectively using scarce financial and human
			 resources.
			(14)For HIV-positive women, family planning is
			 the most efficacious and cost-effective intervention to prevent unintended
			 pregnancies, decrease the risk of maternal death, and avoid the transmission of
			 HIV from mother-to-child, premature birth, low birth weight, or infant
			 death.
			(15)Rapid population growth over-stresses vital
			 resources, such as water, agricultural land, forests, and wildlife,
			 contributing to extreme poverty, infectious disease, limited access to
			 education, environmental destruction, food insecurity, and resultant
			 malnutrition.
			(16)Malnutrition in children is a contributing
			 factor to more than one-half of all child mortality, and malnutrition in
			 mothers account for a substantial proportion of neonatal mortality.
			(17)United States-funded family planning
			 programs have been successfully linked with the conservation of natural
			 resources to ease growing population pressures, improve food security, and keep
			 families healthy and communities economically viable.
			(18)Between 2005 and 2050, if family planning
			 needs remain unmet, the population is expected to grow by more than 300 percent
			 in the developing countries of Afghanistan, Burkina Faso, Burundi, Chad, the
			 Democratic Republic of the Congo, the Republic of the Congo, Guinea-Bissau,
			 Liberia, Mali, Niger, the Democratic Republic of Timor-Leste, and
			 Uganda.
			3.Sense of
			 CongressIt is the sense of
			 Congress that it should be a United States policy objective to—
			(1)partner with developing countries to expand
			 access to voluntary family planning programs and the supply of modern
			 contraceptives in order to—
				(A)meet growing demand to allow couples to
			 achieve their desired family size;
				(B)reduce maternal and child mortality;
				(C)reduce unintended pregnancies and resulting
			 abortions;
				(D)reduce the incidence of HIV transmission
			 from mother-to-child and extend the lives of HIV-positive women thus reducing
			 the number of orphaned children;
				(E)conserve vital natural resources, including
			 water, agricultural land, and forested lands;
				(F)improve food security; and
				(G)enhance opportunities for lasting social
			 and economic development; and
				(2)strengthen public heath initiatives
			 worldwide by provide training, research, and services for a wide variety of
			 modern contraceptives and family planning methods that are designed and
			 implemented based on—
				(A)community participation;
				(B)the needs and values of beneficiaries;
			 and
				(C)adherence to the principles of voluntary
			 participation and informed consent.
				4.Assistance to
			 improve voluntary family planning programs in developing countries
			(a)AmendmentsSection
			 104(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(b)) is
			 amended—
				(1)in the first
			 sentence, by striking In order to and inserting the following:
					
						(1)In
				generalIn order to
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Assistance to
				improve voluntary family planning programs
							(A)In
				generalThe President, acting
				through the Administrator of the United States Agency for International
				Development, is authorized to provide assistance, on such terms and conditions
				as the President may determine, to improve voluntary family planning programs
				in developing countries.
							(B)Activities
				supportedAssistance provided
				under subparagraph (A) shall, to the maximum extent practicable, be used
				to—
								(i)improve public knowledge of voluntary
				family planning programs, including the availability of modern contraceptives
				and the health, economic, and natural resource benefits of voluntary family
				planning for individuals, families, and communities;
								(ii)support a wide range of public and private
				voluntary family planning programs, including networks for community-based and
				subsidized commercial distribution of modern contraceptives;
								(iii)expand formal and informal training for
				health care providers, health educators, including peer educators and outreach
				workers, managers, traditional birth attendants, counselors, and
				community-based distribution agents;
								(iv)provide improved coordination between
				voluntary family planning programs and programs that receive United States
				Government assistance for the prevention of HIV/AIDS and other sexually
				transmitted infections, the prevention of mother-to-child HIV transmission, and
				the testing, treatment, and care of persons infected with HIV/AIDS and affected
				by HIV/AIDS to strengthen activities under such programs and enhance the
				cost-effectiveness of such programs; and
								(v)strengthen supply chain logistics for the
				procurement and reliable distribution of safe and effective modern
				contraceptives, including coordination with the supply chain for HIV/AIDS
				prevention, care, and treatment, to allow for maximum efficiency and
				cost-savings.
								(C)PriorityIn providing assistance under this
				paragraph, priority shall be given to developing countries with acute family
				planning and maternal health needs based on criteria such as—
								(i)the level of unmet need for voluntary
				family planning and modern contraceptives;
								(ii)fertility rates;
								(iii)high-risk birth
				rates;
								(iv)the number of births unattended by skilled
				attendants;
								(v)maternal mortality rates;
								(vi)rates of mortality for infants and children
				under the age of five;
								(vii)abortion
				rates;
								(viii)the level of HIV/AIDS in women of
				reproductive age; and
								(ix)additional criteria or country conditions,
				such as conflict, humanitarian crisis, large populations of refugees or
				internally displaced persons, or areas in which population growth threatens
				food security, vital natural resources, biodiversity, or endangered
				species.
								(D)DefinitionsIn
				this paragraph:
								(i)AIDSThe
				term AIDS has the meaning given the term in section 104A(g)(1)
				of this Act.
								(ii)HIVThe
				term HIV has the meaning given the term in section 104A(g)(2) of
				this Act.
								(iii)HIV/AIDSThe
				term HIV/AIDS has the meaning given the term in section
				104A(g)(3) of this
				Act.
								.
				(b)Effective
			 DateThe authority to provide assistance under section 104(b)(2)
			 of the Foreign Assistance Act of 1961, as added by subsection (a), applies with
			 respect to fiscal year 2008 and subsequent fiscal years.
			5.Report
			(a)ReportNot later than one year after the date of
			 the enactment of this Act, and biennially thereafter, the President, acting
			 through the Administrator of the United States Agency for International
			 Development, shall transmit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 on the implementation of section 104(b)(2) of the Foreign Assistance Act of
			 1961 (as added by section 4(a)).
			(b)ContentsThe
			 report shall include—
				(1)a
			 description of efforts to implement the policies set forth in section 104(b)(2)
			 of the Foreign Assistance Act of 1961;
				(2)a
			 description of the programs established pursuant to such section; and
				(3)a
			 detailed assessment of the impact of programs established pursuant to such
			 section, including—
					(A)an estimate of annual expenditures on
			 modern contraceptive commodities and activities in support of voluntary family
			 planning programs on a country-by-country basis, to be based on information
			 supplied by national governments, donor agencies, and private sector entities,
			 to the maximum extent practicable;
					(B)an assessment by country of the current
			 unmet need for, availability, and use of modern contraception;
					(C)an assessment of prior year and proposed
			 allocations of modern contraceptives in voluntary family planning assistance by
			 country, which describes how each country’s allocation meets the country’s
			 needs; and
					(D)a description of the quality of funded
			 voluntary family planning programs, as measured by survey data or best
			 available estimates, including—
						(i)types of modern contraceptive methods
			 offered to significant subgroups (defined by age, gender, income, and health
			 profile, among others) on a reliable basis;
						(ii)information provided to beneficiaries to
			 enable decision making regarding benefits, risks, and efficacy of modern
			 contraceptives;
						(iii)mechanisms to encourage sustainability of
			 voluntary family planning programs; and
						(iv)voluntary family planning programs that are
			 effective in responding to individual health needs of beneficiaries.
						6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the President to carry out section 104(b)(2)
			 of the Foreign Assistance Act of 1961, as added by section 4(a) of this
			 Act—
			(1)$600,000,000 for
			 fiscal year 2008;
			(2)$700,000,000 for
			 fiscal year 2009;
			(3)$800,000,000 for
			 fiscal year 2010;
			(4)$900,000,000 for
			 fiscal year 2011; and
			(5)$1,000,000,000 for
			 fiscal year 2012.
			
